Citation Nr: 1504611	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  10-28 658	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for weakness of the left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 percent for weakness of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for weakness of the right upper extremity.

4.  Entitlement to an initial evaluation in excess of 30 percent for dysphagia.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs.  The Veteran relocated to Florida and later to Maine, so the RO in Togus has since assumed local jurisdiction and is the RO that most recently recertified his appeal to the Board.

In December 2012 and September 2014, the Board remanded the claims for further development and consideration.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds it necessary to remand the appeal for additional development.

As noted above, the Board remanded these claims to the RO for further development in December 2012.  At one point, the RO in St. Petersburg began development for new VA examinations, but it does not appear that this development was ever completed.  The Veteran subsequently moved to Maine, at which point the RO in Togus, Maine, assumed jurisdiction.

In September 2014, the Board remanded the claim for failure to adhere to the remand directives of the Board's December 2012 remand.  The RO subsequently requested new VA examinations.  The notice letter to the Veteran regarding the date and time of his examination has not been associated with the claims file.  In a November 2014 supplemental statement of the case, the RO stated that the Togus VA scheduling department indicated, in a November 2014 notification, that the Veteran failed to report for his scheduled VA examination.  The November 2014 notification from the Togus VA scheduling department has also not been associated with the claims file.

The Board notes that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with a claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  There is no indication that the Veteran showed good cause for his failure to report for the scheduled examinations.

However, prior to being scheduled for the November 2014 examinations, the Veteran attended VA examinations in October 2008 and June 2009.  Further, as discussed above, notice letters regarding the Veteran's examination have not been associated with the claims file.  Thus, a review of whether proper notice was provided is not possible at this time, particularly given that the Veteran has had multiple mailing addresses.  In light of the fact that the Veteran has shown willingness in the past to report for examinations, to include during the pendency of this appeal, the Board finds that the Veteran should be provided another opportunity to report for an appropriate VA examination to determine the current severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1. Schedule a VA compensation examination to reassess the severity of his dysphagia and the weakness affecting his right and left lower extremities and right upper extremity.  A copy of the VA examination notification letter must be added to the file.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner for the pertinent history.  Responses are especially needed concerning the following:

(a)  the extent or degree of weakness or other impairment of the right and left lower extremities and right upper extremity, including a description of this weakness in terms of whether it is akin to complete versus incomplete paralysis of the affected nerve and, if incomplete, whether it is slight/mild, moderate, moderately severe, or severe.

(b) whether dysphagia only permits the Veteran to swallow liquids.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  If the Veteran does not attend the VA examiantions, include the notification for the scheduled examinations in the claims file.

3.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

